Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 1 of 15




                                  United States District Court
                                            for the
                                  Southern District of Florida

   Bluegreen Vacations Unlimited,                 )
   Inc. and Bluegreen Vacations                   )
   Corporation, Plaintiffs,                       )
                                                  )
   v.                                             ) Civil Action No. 20-24681-Civ-Scola
                                                  )
   Timeshare Lawyers P.A., and                    )
   others, Defendants.                            )

          Order Granting in part and Denying in Part Motion to Dismiss
         Plaintiffs Bluegreen Vacations Unlimited and Bluegreen Vacations
  Corporation (collectively “Bluegreen”) filed this action against Defendants
  Timeshare Lawyers, Carlsbad Law Group, LLP, Gallagher-Clifton, LLC, MG&N
  Group LLC, Yuge Internet Marketing, LLC, Bugly Internet Marketing, LLC,
  Bigly Internet Marketing, LLC, VCF Enterprises, LLC, Rich Folk, William
  Wilson, JL Slattery, Patrick Thompson, Patrick Stewart, Angela Consalvo, and
  David J. Crader. (ECF No. 1.)
         Bluegreen, a company in the business of selling timeshare interests in
  Florida, brings this action against the Defendants for damages resulting from
  the Defendants’ participation in a scheme to induce Bluegreen timeshare
  owners to breach timeshare contracts. Defendants Pandora Marketing, doing
  business as Timeshare Compliance (“TSC”), VCF Enterprises, and their owners
  Wilson and Folk move to dismiss the complaint because it fails to state a claim
  under Rules 9 and 12 of the Federal Rules of Civil Procedure. (ECF No. 17.)1
  Additionally, Folk and Wilson argue the claims against them should be
  dismissed for a lack of personal jurisdiction. Bluegreen has filed a response in
  opposition to the motion (ECF No. 38) and the Defendants did not file a reply.
  After careful consideration, the motion to dismiss is granted in part and
  denied in part. (ECF No. 17.)




  1 This is the first of several motions to dismiss filed by the various defendants in this case. The

  defendants, who are represented by different counsel, were all served at different times and
  raise similar claims. The Court will address the motions to dismiss in separate orders. Going
  forward, however, all of the Defendants are required to jointly file dispositive motions unless
  granted leave from Court to file separately. Separate filings in a case like this unnecessarily
  clutter the docket, result in the inefficient duplication of litigant and Court efforts and can
  create unwarranted conflict and inconsistency.
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 2 of 15




     1. Background

         This action involves an alleged scheme by all named Defendants to offer
  Bluegreen timeshare owners a way to get out of their contracts. Individual
  timeshare owners purchase timeshare interests through Bluegreen and enter
  into purchase agreements. (ECF No. 1 at ¶ 58.) If an owner obtains financing
  for their purchase, the Bluegreen timeshare owner also executes a promissory
  note. (Id.) The purchase agreement and promissory note control the benefits
  and obligations of timeshare ownership and establish a legal relationship
  between Bluegreen and the timeshare owners. (Id.)
         The Defendants are not parties to the timeshare contracts between
  Bluegreen and timeshare owners. (Id. ¶ 59.) The Defendants, however,
  participate in an unlawful scheme to induce Bluegreen owners to breach their
  timeshare contracts through nonpayment. (Id.)
         The scheme is comprised of four components: the Marketing Defendants
  (TSC, VCF, Wilson, and Folk), the Third-Party Advertiser Defendants (Yuge
  Internet Marketing, LLC, Bigly Internet Marketing, LLC, and David J. Crade),
  the Lawyer Defendants (Timeshare Lawyers, Gallagher-Clifton, Carlsbad Law,
  Thompson, Deighan, Stewart, and Slattery); and the Credit Repair Defendants
  (MG&N Consulting, LLC and Angela Consalvo).
         The Marketing Defendants falsely advertise timeshare exit services by
  promoting a legitimate process to exit timeshare contracts. (Id. at ¶ 53.)
  However, the process is not legitimate and instead induces Bluegreen owners
  to breach their timeshare contracts through nonpayment. (Id. at ¶ 54.) The
  Marketing Defendants charge thousands of dollars to help Bluegreen owners
  breach the timeshare contracts. (Id. at ¶ 57.) The Marketing Defendants
  advertise their services on the Third-Party Marketing Defendants’ websites that
  rate various timeshare exit companies. Those websites are intended to direct
  Bluegreen owners to the Marketing Defendants. The Marketing Defendants also
  employ telephone sales tactics, during which case analysts make false
  statements to timeshare owners regarding the legality of their services. (Id. at ¶
  135.)
         The Lawyer Defendants, in exchange for a fee, execute a letter directed to
  Bluegreen that is intended to “cut off any communication between Bluegreen
  and the Bluegreen timeshare owners, and constitutes the entirety of the
  ‘service’ the Lawyer Defendants perform.” (Id. at ¶ 33.) Lastly, the Credit Repair
  Defendants manipulate the timeshare owners’ credit reports and remove
  negative trade lines related to the timeshare owner’s default on the timeshare
  contracts. (Id. at ¶ 44.) Additionally, they also file false police reports claiming
  identify theft on behalf of timeshare owners to discourage credit bureaus from
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 3 of 15




  reporting negative information. (Id. at ¶ 45.)
         Bluegreen initiated this action against the Defendants alleging claims of
  false advertisement and contributory false advertisement in violation of the
  Lanham Act, 15 U.S.C. § 1125(a)(1), tortious interference with contractual
  relations, violation of Florida’s Deceptive and Unfair Trade Practices Act
  (“FDUPTA”), and civil conspiracy to commit tortious interference. (ECF No. 1.)
         The Marketing Defendants (Pandora Marketing, doing business as TSC,
  VCF Enterprises, Wilson, and Folk) filed the subject motion to dismiss for
  failure to state a claim and lack of personal jurisdiction over the individual
  defendants. (ECF No. 17.)

     2. Legal Standards

         At the pleading stage, a complaint must contain “a short and plain
  statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R. Civ. P.
  8(a). Although Rule 8(a) does not require “detailed factual allegations,” it does
  require “more than labels and conclusions”; a “formulaic recitation of the
  elements of a cause of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S.
  544, 555 (2007). To survive a motion to dismiss, “factual allegations must be
  enough to raise a right to relief above the speculative level” and must be
  sufficient “to state a claim for relief that is plausible on its face.” Id. at 555,
  570. “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
  (2009). “The mere possibility the defendant acted unlawfully is insufficient to
  survive a motion to dismiss.” Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252,
  1261 (11th Cir. 2009), abrogated on other grounds by Mohamad v. Palestian
  Authority, 132 S. Ct. 1702 (2012).
         In considering a Rule 12(b)(6) motion to dismiss, the court’s review is
  generally “limited to the four corners of the complaint.” Wilchombe v. TeeVee
  Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009) (quoting St. George v. Pinellas
  County, 285 F.3d 1334, 1337 (11th Cir. 2002)). In reviewing the complaint, the
  court must do so in the light most favorable to the plaintiff, and it must
  generally accept the plaintiff’s well-pleaded facts as true. See Hishon v. King &
  Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins. Co. v. Martinez, 480 F.3d
  1043, 1057 (11th Cir. 2007). But “[c]onclusory allegations, unwarranted
  deductions of facts or legal conclusions masquerading as facts will not prevent
  dismissal.” Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th Cir.
  2004) (citation omitted); see also Iqbal, 129 S. Ct. at 1949 (“[T]he tenet that a
  court must accept as true all of the allegations contained in a complaint is
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 4 of 15




  inapplicable to legal conclusions”).

     3. Analysis

         The Marketing Defendants move to dismiss the complaint on two
  grounds: The Court lacks jurisdiction over Wilson and Folk, the individual
  defendants, and Bluegreen has failed to state a claim against any Defendant
  consistent with the requirements of Rules 9 and 12. The Court will first dismiss
  the claims against VCF Enterprises, then analyze the threshold issue of
  whether it has jurisdiction to adjudicate the claims against Wilson and Folk.
  Lastly, the Court will decide the applicability of Rule 9 to Bluegreen’s claims
  and whether Bluegreen’s pleading states a claim.

     A. Defendant VCF Enterprises

         The motion to dismiss argues that Bluegreen has failed to allege
  sufficient facts to state a claim against all four of the Marketing Defendants. As
  will be discussed below, the Court disagrees with this contention as it applies
  to the claims against Marketing Defendants Pandora Marketing, TSC, Wilson,
  and Folk. However, the Court notes that the complaint fails to state any claim
  against Defendant VCF. Indeed, the complaint does not explain what that
  company’s role in the scheme is. The complaint alleges that VCF is an alter ego
  of the individual Defendants and is under the control of Wilson and Folk. (ECF
  No. 1 at ¶ 160.) The complaint vaguely claims that “VCF participates in, and
  reaps the benefit of, the false and/or misleading advertisement herein.” (Id.)
  However, the remainder of the allegations lump VCF with the other Marketing
  Defendants such that it is impossible to decipher their role in the scheme and
  thus, what the basis for liability is. It is not enough that Wilson and Folk
  simply own VCF Enterprises, rather the complaint must allege facts to put the
  Defendant (and the Court) on notice of the facts that make up the claims
  against it. This deficiency is unique to Defendant VCF Enterprises and the
  complaint pleads sufficient facts to establish the role of the remaining
  Marketing Defendants.

     B. Personal Jurisdiction over Wilson and Folk

         In Count I, Bluegreen brings a claim against the Marketing Defendants
  for false advertising in violation of the Lanham Act. Defendants Wilson and
  Folk, owners and corporate officers of the corporate Marketing Defendants,
  argue that the claims against them should be dismissed for a lack of personal
  jurisdiction. (ECF No. 17.) Wilson and Folk submitted their declarations in
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 5 of 15




  support of their argument. (ECF Nos. 17-2, 17-2.) In opposition, Bluegreen
  submitted the declaration of Tim Clark, who is familiar with both Defendants
  and their involvement in the alleged scheme. (ECF No. 35-1.)
         Plaintiff has the burden of establishing a prima facie case of
  personal jurisdiction for each defendant. Stubbs v. Wyndham Nassau Resort
  and Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006). When a
  defendant has submitted affidavits challenging a court’s jurisdiction, the
  burden traditionally shifts back to the plaintiff to produce evidence
  supporting jurisdiction, unless the defense affidavits contain only conclusory
  assertions. Meier ex rel. Meier v. Sun Int'l Hotels, Ltd., 288 F.3d 1264, 1269
  (11th Cir. 2002). Where the plaintiff and defendant have submitted conflicting
  evidence, the court must construe all reasonable inferences in favor of the
  plaintiff. Id.
         “Whether the court has personal jurisdiction over a defendant is
  governed by a two-part analysis.” Verizon Trademark Servs., 810 F.Supp.2d at
  1324. First, the court must determine whether the applicable state long-arm
  statute is satisfied. Future Tech. Today, 218 F.3d at 1249. “When a federal
  court uses a state long-arm statute, because the extent of the statute is
  governed by state law, the federal court is required to construe it as would the
  state's supreme court.” Lockard v. Equifax, Inc., 163 F.3d 1259, 1265 (11th
  Cir.1998); see also Stubbs v. Wyndham Nassau Resort & Crystal Palace
  Casino, 447 F.3d 1357, 1361 (11th Cir. 2006). Second, if the state long-arm
  statute is satisfied, the court must analyze “whether the exercise of jurisdiction
  over the defendant comports with the Constitution’s requirements of due
  process and traditional notions of fair play and substantial justice.” Verizon
  Trademark Servs., 810 F.Supp.2d at 1324; Sculptchair, Inc. v. Century Arts, 94
  F.3d 623, 626 (11th Cir. 1996).

    i.   Personal Jurisdiction Under the Florida Long Arm Statute

         To exercise jurisdiction over Wilson and Folk, the Court must find that
  their conduct placed them within the reach of Florida’s Long-Arm Statute, Fla.
  Stat. § 48.193.
         Under Florida’s long-arm statute, a defendant may be subject to specific
  personal jurisdiction in Florida courts “for any cause of action arising from the
  doing of any of the following acts: [including] ... committing a tortious act
  within this state.” Fla. Stat. § 48.193(1)(a)(2). A nonresident defendant need not
  be physically present in the state in order to commit a tortious act within the
  state under Florida’s Long-Arm statute. Wendt v. Horowitz, 822 So. 2d 1252,
  1260 (Fla. 2002). Under § 48.193(1)(a)(2), the Court has jurisdiction if a
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 6 of 15




  tortious acted committed outside Florida causes injury within the state.
  TracFone Wireless, Inc. v. Clear Choice Connections, Inc., No. 13-CV-23066,
  2014 WL 11899285, at *2 (S.D. Fla. July 15, 2014) (Williams, J.).
         The complaint alleges that both Wilson and Folk are subject to personal
  jurisdiction because they participated in a scheme with Florida-based
  companies, including Pandora Marketing and TSC, which they own, to induce
  Bluegreen buyers to breach their timeshare contracts. (ECF No. 1 at ¶ 83.)
  Pandora Marketing had an office in Fort Lauderdale and directly solicited
  Bluegreen owners located in Florida. (Id.) The amended complaint alleges that
  Wilson and Folk personally supervised salespersons to solicit timeshare owners
  in Florida and they personally reviewed and approved the content of misleading
  call scripts used to solicit those timeshare owners. (Id. at ¶¶ 125-132.) Folk
  and Wilson directed employees to fly to Florida to meet with timeshare owners.
  (Id. at ¶ 128.) Accordingly, the Court finds that Bluegreen has pled a prima
  facie case of personal jurisdiction, which can be overcome through contrary
  affidavits. Van Vechten v. Elenson, 920 F. Supp. 2d 1284, 1290 (S.D. Fla. 2013)
  (Scola, J.) (citing Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1214 (11th Cir.
  1999)).
         Wilson and Folk have both submitted their own declaration, however, the
  Court finds that neither controvert personal jurisdiction. The affidavits are
  almost identical and generally attest that they are residents of California, are
  the owners and managing officers of Pandora Marketing, a Wyoming company,
  and VCF Enterprises, a Nevada company. (ECF Nos. 17-1, 17-2.) Pandora
  Marketing entered into an agreement with a third party, which permitted
  Pandora Marketing to use an office conference space in Fort Lauderdale. (Id.) In
  2017, Pandora Marketing ceased using that office space. (Id.) Folk and Wilson
  admitted that Pandora had some contacts with Florida through their
  relationships with third parties that provided additional marketing and legal
  services directly related to the alleged fraudulent scheme. (Id.) Accordingly, the
  affidavits are consistent with the general allegations in the complaint and do
  not demonstrate that the Court lacks personal jurisdiction.
         Wilson and Folk also argue that they are not subject to personal
  jurisdiction because the allegations in the complaint do not concern their
  conduct in their individual capacities, but rather as owners and officers of the
  corporate Marketing Defendants.
         The corporate shield doctrine recognizes the “distinction between a
  corporate officer acting on one’s own and a corporate officer acting on behalf of
  one's corporation” for purposes of establishing personal jurisdiction over
  individual plaintiffs. Doe v. Thompson, 620 So. 2d 1004, 1006 (Fla. 1993). This
  doctrine is based on the “notion that it is unfair to force an individual to defend
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 7 of 15




  a suit brought against him [or her] personally in a forum with which his only
  relevant contacts are acts performed not for his own benefit but for the benefit
  of his [or her] employer.” Id. Notably, this doctrine does not shield a
  corporate officer accused of committing “fraud or other intentional
  misconduct.” Id. at 1006 n.1. Indeed, the Eleventh Circuit has held that a
  defendant “cannot invoke Florida’s corporate shield doctrine” in cases involving
  intentional torts. See Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339,
  1354-55 (11th Cir. 2013).
         The complaint paints Folk and Wilson as the masterminds of the tortious
  scheme. They created Pandora Marketing and TSC, they directed operations for
  an office in Fort Lauderdale, they personally supervised sales agents who
  solicited Bluegreen owners in Florida and reviewed the scripts to induce
  timeshare owners to breach their contracts. Accordingly, the Court is satisfied
  that Bluegreen has sufficiently alleged tortious fraudulent activity and neither
  Wilson nor Folk will be shielded by the doctrine. Wyndham Vacation
  Ownership, Inc. v. Montgomery L. Firm, LLC, No. 618CV2121ORL37LRH, 2019
  WL 5394186, at *5 (M.D. Fla. Aug. 8, 2019) (Dalton, J.) (finding the plaintiffs in
  a timeshare exit case had established personal jurisdiction over the defendants
  because the complaint alleged that they made false and misleading
  advertisement to induce timeshare owners to stop making their payments); see
  also TracFone Wireless, 2014WL11899285 at *3 (denying corporate shield
  defense and finding personal jurisdiction over out of state defendants because
  the complaint alleged the intentional tort of trademark infringement); Louis
  Vuitton, 736 F.3d at 1355 (“Because Louis Vuitton alleges that Mosseri
  committed intentional torts, his corporate shield defense to
  personal jurisdiction fails under Florida law.”)

   ii.   Due Process

         Next, the Court must analyze whether the exercise of personal
  jurisdiction over Wilson and Folk comports with the due process requirements
  of the Fourteenth Amendment. To determine whether due process is satisfied,
  the Court must consider: (1) whether Bluegreen’s claims “arise out of or relate
  to” the Defendants’ contacts with the forum; (2) whether Wilson and Folk
  purposefully availed themselves of the forum state’s privileges and protections;
  and (3) whether exercising personal jurisdiction would comport with
  “traditional notions of fair play and substantial justice.” See Louis Vuitton, 736
  F.3d at 1355 (internal citations omitted). “The plaintiff bears the burden of
  establishing the first two prongs, and if the plaintiff does so, a defendant must
  make a compelling case that the exercise of jurisdiction would violate
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 8 of 15




  traditional notions of fair play and substantial justice.” Id.
         The relatedness prong concerns whether a plaintiff’s claim arises out of
  or relates to at least one of the defendant’s contacts with the forum. The
  inquiry focuses on “the direct causal relationship among the defendant, the
  forum, and the litigation.” Wyndham Vacation, 2019WL5394186 at *6 (citing
  Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010) (internal quotations and
  citation omitted)). Bluegreen alleges that Wilson and Folk directed and
  supervised the fraudulent operation of Pandora Marketing and VSF, they
  created and oversaw the misleading sales pitch to induce timeshare owners in
  Florida, they directed a leasing of a Florida office, they personally participated
  in the solicitation of timeshare owners in Florida, they entered into business
  agreements with marketing and advertising vendors in Florida, and they
  directed the referral timeshare owners to multiple Florida lawyers who would
  encourage them to breach their contracts. (ECF No. 1 at ¶¶ 103, 125-35.)
  Accordingly, Bluegreen has satisfied the first prong of the test. Wyndham
  Vacation, 2019WL5394186 at *6.
         Next, the Court considers the purposeful availment prong. For claims
  involving intentional torts, such as those alleged here, there are two applicable
  inquiries to assess whether Bluegreen has satisfied this prong: (1) the “effects”
  test as described in Calder v. Jones, 465 U.S. 783 (1984); or (2) the traditional
  purposeful availment test. Id. (citing Louis Vuitton, 736 F.3d at 1356–57).
  Under the “effects” test, the nonresident defendant’s tort must have been: “(1)
  intentional; (2) aimed at the forum state; and (3) caused harm that the
  defendant should have anticipated would be suffered in the forum state.” Id.
  (citing Licciardello v. Lovelady, 544 F.3d 1280, 1286 (11th Cir. 2008)).
         The effects test is satisfied. Bluegreen’s claims against Wilson and Folk
  are intentional torts, were aimed at Florida, and caused harm that Wilson and
  Folk should have anticipated would occur in the forum state. Indeed, the
  complaint alleges that Wilson and Folk directed and participated in the
  purported fraudulent scheme. Additionally, the harm suffered by Bluegreen, a
  Florida resident, should have been anticipated because Wilson and Folk were
  targeting timeshare owners in Florida and inducing them to breach their
  contracts. Id.
         Lastly, Bluegreen has satisfied the fairness prong, which requires that
  the plaintiff make “a compelling case that the exercise of personal jurisdiction
  would violate traditional notions of fair play and substantial justice.” Louis
  Vuitton, 736 F.3d at 1355. The factors, as applied here, are: (1) the burden on
  Wilson and Folk; (2) Florida’s interest in adjudicating the dispute; (3)
  Bluegreen’s interest in obtaining convenient and effective relief; (4) the interests
  of the interstate judicial system in obtaining the most efficient resolution of
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 9 of 15




  controversies; and (5) the shared interests of Florida and California in
  furthering fundamental social policies. Sloss v. Indus. Corp. v. Eurisol, 488 F.3d
  922, 933 (11th Cir. 2007).
         Considering these factors, the Court finds that Wilson and Folk have
  failed to show that exercising jurisdiction here would violate traditional notions
  of fair play and substantial justice. Neither Wilson nor Folk argue that
  adjudicating this case in Florida would unconstitutionally burden them. At
  best, both argue that they would be inconvenienced by having to travel to
  Florida. (ECF Nos. 17-1, 17-2.) “Florida has a very strong interest in affording
  its residents a forum to obtain relief from intentional misconduct of
  nonresidents causing injury in Florida.” Lovelady, 544 F.3d at 1288. Moreover,
  Bluegreen has an interest in obtaining relief in Florida, where its alleged
  injuries occurred. Id. Finally, the Court sees no reason, and Wilson and Folk do
  not identify any, why the interests of the Florida and California would be
  harmed by adjudicating this dispute in Florida. Thus, exercising personal
  jurisdiction over Wilson and Folk would not offend due process. Wyndham
  Vacation, 2019WL5394186 at *7.

     C. Application of Rule 9

         Before addressing the merit of Bluegreen’s claims, the Court must
  resolve the parties’ disagreement as to the application of Rule 9(b) in this case.
  The Marketing Defendants argue that Rule 9(b) applies to Bluegreen’s claims
  for false advertising under the Lanham Act, FDUPTA, and state law tortious
  interference claims. (ECF No. 17 at 11-12.) Bluegreen disagrees.
         Rule 9(b) states as follows, “In alleging fraud or mistake, a party must
  state with particularity the circumstances constituting fraud or mistake.” Fed.
  R. Civ. P. 9(b). Where a complaint contains allegations of fraud or mistake,
  Rule 9(b) imposes a heightened pleading standard, requiring that the
  circumstances constituting fraud be stated with particularity. Blair, 2012 WL
  868878, at *2 (citing Brooks v. Blue Cross & Blue Shield of Fla., 116 F.3d 1364,
  1381 (11th Cir.1997)). To comply with Rule 9(b), a plaintiff must allege: “(1) the
  precise statements, documents, or misrepresentations made; (2) the time,
  place, and person responsible for the statement; (3) the content and manner in
  which these statements misled the Plaintiffs; and (4) what the defendants
  gained by the alleged fraud.” Cardenas v. Toyota Motor Corp., 2019 WL
  4777891, at *2 (S.D. Fla. Sept. 30, 2019) (Moreno, J.) (quoting Brooks v. Blue
  Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997) (per
  curiam)).
         Courts in this district have determined that claims for false or misleading
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 10 of 15




   advertising under Fla. Stat. § 817.41 must comport with Rule 9(b). See Begualg
   Inv. Mgmt. Inc. v. Four Seasons Hotel Ltd., No. 10-22153-CIV, 2011 WL
   4434891, at *4 (S.D. Fla. Sept. 23, 2011) (Martinez, J.) (“A claim for false and
   misleading advertising is also subject to Rule 9(b) heightened pleading
   standards.”); see also Simpson v. FWM Labs., Inc., No. 09-61771-CIV, 2010 WL
   1257714, at *4 (S.D. Fla. Mar. 29, 2010)(Cohn, J.). However, courts in this
   Circuit tend to apply Rule 8 when addressing motions to dismiss claims under
   the Lanham Act. USA Nutraceuticals Grp., Inc. v. BPI Sports, LLC, No. 15-CIV-
   80352, 2016 WL 4254257, at *2 (S.D. Fla. Feb. 16, 2016) (Bloom, J.) (citing
   Synergy Real Estate of SW Fla., Inc. v. Premier Property Mgmt. of SW Fla., LLC,
   578 F. App’x. 959, 961-62 (11th Cir. 2015)); Blue Water Innovations, LLC v.
   Fettig, No. 18-60671-CIV, 2019 WL 1904589, at *5 (S.D. Fla. Mar. 8, 2019)
   (Scola, J.); ThermoLife Int’l LLC v. Vital Pharms. Inc., No. 19-CV-61380, 2019
   WL 4954622, at *3 (S.D. Fla. Oct. 8, 2019) (Bloom, J.). Accordingly, the Court
   will not apply Rule 9(b) to Bluegreen’s claims under the Lanham Act.
          Likewise, the Court finds that the particularity requirements of Rule 9(b)
   do not apply to Bluegreen’s FDUPTA claims. The Defendant argues that
   Bluegreen’s FDUTPA claim must meet the heightened pleading standard
   of Rule 9(b). However, there is a split of authority within the Southern District
   as to whether Rule 9(b) applies to FDUTPA claims. One line of cases holds
   that Rule 9(b) applies to the extent the FDUTPA claim at issue sounds in
   fraud. See, e.g. Llado-Carreno v. Guidant Corp., 09-cv-20971, 2011 WL 705403,
   at *5 (S.D. Fla. Feb. 22, 2011) (Altonaga, J.); Perret v. Wyndham Vacation
   Resorts, Inc., 846 F. Supp. 2d 1327, 1333 (S.D. Fla. 2012) (Seitz, J.). Another
   line of cases holds that the requirements of Rule 9(b) do not apply to claims
   under FDUTPA. See, e.g., FTC v. Student Aid Center, Inc., 281 F. Supp. 3d
   1324, 1334 (S.D. Fla. 2016) (Moreno, J.); Toback v. GNC Holdings, Inc., 13-cv-
   80526, 2013 WL 5206103, at *2 (S.D. Fla. Sept. 13, 2013) (Cohn, J.); Harris v.
   Nordyne, LLC, 14-cv-21884, 2014 WL 12516076, at *4 (S.D. Fla. Nov. 13, 2014)
   (Bloom, J.).
          This Court joins the decisions holding that the requirements of Rule 9(b)
   do not apply to claims arising under FDUPTA. See Weiss v. Gen. Motors LLC,
   418 F. Supp. 3d 1173, 1185 (S.D. Fla. 2019) (Scola, J.). Indeed, the purpose of
   FDUPTA is to “protect the consuming public and legitimate business
   enterprises from those who engage in unfair methods of competition, or
   unconscionable, deceptive, or unfair acts or practices in the conduct of any
   trade or commerce.” Fla. Stat. § 501.202(2) (2013). As the Eleventh Circuit has
   held, “the proscription against unfair and deceptive acts and practices sweeps
   far more broadly than the doctrine of fraud or negligent misrepresentation,
   which asks only whether a representation was technically accurate in all
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 11 of 15




   material respects.” Hetrick v. Ideal Image Dev. Corp., 372 F. App’x 985, 992
   (11th Cir. 2010). “FDUTPA’s elements are more particularized than those of
   common law fraud.” Harris, 2014 WL 12516076 at *5. Therefore, Rule 9(b)’s
   concerns with subjecting defendants to unfounded allegations of fraud is
   lessened by the specificity required under FDUTPA. Because “FDUTPA claims
   seek a remedy for conduct distinct from traditional common law torts such as
   fraud[,]” the Court finds that “the uniqueness of the cause of action place[s] it
   outside the ambit of Rule 9(b).” Harris, 2014 WL 12516076 at *4.
          Lastly, the Court finds that Rule 9(b)’s requirements do not apply to
   Bluegreen’s claims of tortious interference and conspiracy to commit tortious
   interference. Palm Springs Mile Assocs., Ltd. v. T-Mobile USA, Inc., No. 20-
   22841-CIV, 2020 WL 7711687, at *4 (S.D. Fla. Dec. 29, 2020) (Scola, J.)
   (declining to apply heightened pleading requirement to claims of tortious
   interference); ThermoLife Int’l LLC v. Vital Pharm. Inc., No. 19-CV-61380, 2020
   WL 409594, at *3 (S.D. Fla. Jan. 24, 2020) (“[A] tortious interference claim is
   not subject to a heightened pleading standard.”).

      D. False Advertising in Violation of Lanham Act

          In Count I, Bluegreen alleges that the Defendants have engaged in false
   advertising to induce Bluegreen owners to breach their timeshare contacts. The
   Marketing Defendants move to dismiss Count I for failure to allege false or
   misleading advertisements. (ECF No. 17 at 13.) The Defendants also argue that
   dismissal is warranted for failure to identify specific Bluegreen owners who
   were actually induced by the advertisements and breached their timeshare
   contacts. (Id.)
          To state a claim of false advertisement under the Lanham Act, Bluegreen
   must allege that: (1) the defendant’s advertisements were false or misleading;
   (2) the advertisements deceived, or had the capacity to deceive, consumers; (3)
   the deception had a material effect on the consumers’ purchasing decision; (4)
   the misrepresented service affects interstate commerce; and (5) [the plaintiff]
   has been, or likely will be, injured as a result of the false or misleading
   advertisement. Sovereign Military Hospitaller Order of St. John of Jerusalem of
   Rhodes & of Malta v. Fla. Priory of Knights Hospitallers, 702 F.3d 1279, 1294
   (11th Cir. 2012). Accepting the complaint’s allegations as true, as is required at
   this stage, the Court finds that Bluegreen has adequately alleged a claim for
   false advertisement under the Lanham Act.
          Bluegreen has sufficiently stated a claim for false advertisement under
   the Lanham Act. The complaint alleges that the Marketing Defendants’
   advertisements were false or misleading and that they had the capacity to
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 12 of 15




   deceive and in fact deceived Bluegreen timeshare owners. The complaint claims
   that the Pandora Marketing as TSC advertised its services on ratings websites
   and compliance websites falsely claiming that their services were legal and
   effective. Specifically, the Defendants, through Pandora Marketing and TSC,
   advertised that “Our team at Timeshare Compliance as has a proven track
   record of persuading developers to exit timeshare contracts. We will remove all
   liability from your timeshare contract.” (ECF No. 1 at ¶ 118.) The complaint
   also alleges that the Marketing Defendants advertised their “proprietary
   strategy of resolving timeshare contracts,” (Id. at ¶ 121.) when in reality their
   strategy was to trick timeshare owners to withhold payments to Bluegreen and
   to hide their fraud through credit repair services and letters from lawyers
   falsely affirming the legality of the Marketing Defendant’s services. The
   Marketing Defendants also engaged cold calling tactics representing that
   “TSC’s service permits the Bluegreen owner to safely stop payments to
   Bluegreen” and that “the Bluegreen owner is guaranteed to receive a legal
   release from their timeshare obligation.” (Id. at ¶ 135.) Accordingly, Bluegreen
   has stated the first two prima facie elements.
           The complaint alleges that Bluegreen owners employed the Marketing
   Defendant’s services and stopped payments on their timeshare contracts. (Id.
   at ¶ 175.) Bluegreen claims that “without the direct false advertising
   Defendants’ false and/or misleading advertisements, the Bluegreen owners
   would have continued to make payments on their timeshare and continued to
   understand that their Timeshare Contracts are legitimate and enforceable.” (Id.
   at ¶ 176.) Lastly, Bluegreen alleges that it was financially harmed due to the
   Marketing Defendants’ efforts to induce Bluegreen owners to stop payment on
   their timeshare contracts.
           The Marketing Defendants argue that Bluegreen has failed to state a
   cause of action because it has not shown that the statements were actually
   misleading or false; nor has Bluegreen identified what specific timeshare
   owners were induced by the Marketing Defendants’ alleged scheme. However,
   that evidence is not necessary at the motion to dismiss stage and thus, is not
   dispositive to this Court’s ruling. See Duty Free Americas, Inc. v. Estee Lauder
   Companies, Inc., 797 F.3d 1248, 1278 (11th Cir. 2015) (“explaining that
   determining whether a statement is false or misleading is a ‘fact-intensive’
   inquiry”); see also North Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d
   1211, n. 12 (11th Cir. 2008) (“Whether a statement is literally false is a finding
   of fact, which is reviewed only for clear error.”). Notwithstanding, as discussed
   above the Court finds that Bluegreen has identified the advertisements and
   statements that were misleading and explained why they were so. See e.g.,
   Diamond Resorts Int’l, Inc. v. US Consumer Att’ys, P.A., No. 18-80311-CIV, 2019
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 13 of 15




   WL 3412169, at *7 (S.D. Fla. May 14, 2019) (Reinhart, J.) (denying motion to
   dismiss false advertising claim because the plaintiffs alleged that “the
   Defendants used misleading statements and deceptive sales tactics, luring
   Timeshare Owners with an “illusory” promise that they could relieve them of
   their valid and binding timeshare obligations. The SAC includes a
   ‘representative advertisement,’ and pleads several statements by the Newton
   Defendants, alleging that they are false or misleading.”); Westgate Resorts Ltd.
   V. U.S. Consumer Attorneys, P.A., No. 6:18-cv-359-Orl-31TBS, 2018 WL
   4898947, at *4 (M.D. Fla. Oct. 9, 2018) (“Plaintiffs adequately convey the
   substance of the website and plead sufficient facts from which the Court can
   reasonably infer that Defendants’ statements were false or misleading when
   considered in full context.”) (Artuon, J.).
          The Marketing Defendants also argue that dismissal is appropriate
   because the statements are puffery or opinion and thus are not actionable. It is
   well established that factual statements are actionable under the Lanham Act,
   but statements of opinion are only actionable “if they imply a false factual basis
   for the opinion.” Advisors Excel, LLC v. Scranton, No. 14-60558, 2014 WL
   12543802, at *4 (S.D. Fla. Sept. 16, 2014) (J. Middlebrooks). “Thus, to be
   actionable, a statement must give consumers the impression that it describes
   actual facts about the plaintiff or the activities in which plaintiff
   participated.” Id. The Marketing Defendant’s advertisements regarding a 100%
   guarantee and top ratings, as well as advertisements that owners would not be
   liable at all under the timeshare contracts could constitute facts on which a
   consumer may rely. See Diamond Resorts Int’l, Inc., 2019 WL 3412169, at *9
   (citing Westgate Resorts, Ltd. v, 2018 WL 5279156, at *5)).
          Accordingly, the motion to dismiss is denied on this point and the Court
   will not dismiss Count I against the Marketing Defendants.

      E. Tortious Interference With Bluegreen Timeshare Contracts

           In Count V, Bluegreen asserts a claim against all Defendants, including
   the Marketing Defendants, for tortious interference. Bluegreen claims that by
   soliciting its customers and inducing them to breach their timeshare contracts,
   the Marketing Defendants tortiously interfered with Bluegreen’s contracts. “The
   elements of a Florida tortious interference with contractual relations claim are:
   (i) the existence of a contract; (ii) the defendant's knowledge thereof; (iii) the
   defendant's intentional and unjustified procurement of a breach thereof; and
   (iv) damages.” Sun Life Assurance Co. of Canada v. Imperial Prem. Fin., LLC,
   904 F.3d 1197, 1215 (11th Cir. 2018).
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 14 of 15




          The Marketing Defendants argue that dismissal is appropriate for two
   reasons. First, the complaint fails to identify the specific contracts and parties
   at issue. (ECF No. 17 at 15.) Specific contract identification, however, is
   unnecessary at this stage. Hilton Resorts Corp. v. Sussman, No.
   19CV305ORL40DCI 9CV305ORL40DCI, 2019 WL 2717164, at *4 (M.D. Fla.
   June 28, 2019). Next, the Marketing Defendants argue that the complaint fails
   to specify what specific misconduct by each Defendant gives rise to the tortious
   interference claim. (Id. at 16.) However, as discussed above, the complaint
   alleges that Pandora Marketing, operating as TSC and under the direction of
   the individual defendants, advertised the timeshare exit services and induced
   Bluegreen owners to breach their contracts.

      F. FDUPTA

          The complaint alleges that all Defendants violated FDUPTA by publishing
   deceptive and misleading advertisements and tortiously interfering with
   Bluegreen’s contracts. FDUTPA declares the following actions unlawful:
   “[u]nfair methods of competition, unconscionable acts or practices, and unfair
   or deceptive acts or practices in the conduct of any trade or commerce.” Fla.
   Stat. § 501.204(1).
           The Marketing Defendants move for dismissal of the FDUPTA claim
   arguing that the complaint fails to allege deceptive acts or practices
   attributable to each Defendant. (ECF No. 17 at 17.) This argument fails
   because it is premised on the Marketing Defendant’s arguments that they have
   not engaged in any fraudulent activity and rather their conduct is simply
   offering services to timeshare owners. (Id.) As explained throughout this order,
   this is not the case here. The complaint has thoroughly identified the actions
   taken by the Marketing Defendants that resulted in the allegedly false
   advertisements and that those actions interfered with Bluegreen’s timeshare
   contracts.

      G. Civil Conspiracy to Commit Tortious Interference

          In Count VII, Bluegreen asserts a claim of civil conspiracy to commit
   tortious interference against all of the Defendants. To maintain an action for
   civil conspiracy, the plaintiff must establish: (1) an agreement between two or
   more parties; (2) to do an unlawful act or to do a lawful act by unlawful means;
   (3) the doing of some overt act in pursuance of the conspiracy; and (4) damage
   to plaintiff as a result of the acts done under the conspiracy. Westgate Resorts,
   2018 WL 5279156, at *6.
          The Marketing Defendants argue that the claim should be dismissed
Case 1:20-cv-24681-RNS Document 95 Entered on FLSD Docket 08/11/2021 Page 15 of 15




   because it is based on conclusory allegations that the Defendants all agreed at
   some unspecified time to engage in a scheme to interfere with Bluegreen’s
   contracts. (ECF No. 17 at 18-19.) This argument is unavailing because the
   complaint alleges that the Marketing Defendants engaged the third-party
   marketing vendors to disseminate their misleading claims, engaged with the
   Lawyer Defendants to provide correspondence that appeared to legitimize the
   timeshare exit services, and directed Bluegreen owners to the Credit Repair
   Defendants to avoid any detrimental incidents on their credit reports. The
   complaint describes in detail the roles of the named Defendants and how their
   actions furthered the purported conspiracy. These allegations are sufficient to
   state a plausible claim for civil conspiracy.

      4. Conclusion

        For these reasons, the Marketing Defendants’ motion to dismiss is
   granted in part and denied in part. (ECF No. 17.) All claims against
   Defendant VCF Enterprises are dismissed. All other claims against the
   remaining Marketing Defendants survive.

         Done and ordered at Miami, Florida, on August 11, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
